Citation Nr: 1244120	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  06-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.  

2.  Entitlement to service connection for degenerative joint disease of the left shoulder.  

3.  Entitlement to service connection for degenerative joint disease of the right shoulder.  

4.  Entitlement to service connection for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to August 1998, from July 2002 to November 2002, and from October 2003 to July 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In September 2011, the Board remanded these matters to the RO via the Appeals Management Center (AMC) for additional development.  That development completed, the matters have properly been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Degenerative joint disease of the right shoulder, left shoulder, and lumbar spine, shown by x-ray evidence, collectively manifested to a degree of 10 percent within one year of separation from active service.  

2.  The competent and credible evidence fails to establish that the Veteran has been diagnosed as having a chronic disability of the right elbow disorder at any time since he filed his claim of entitlement to service connection for such disorder.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder, left shoulder, and lumbar spine degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2012).  

2.  The criteria for service connection for a right elbow disorder have not been met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Before addressing the merits of the issues of entitlement to service connection for degenerative joint disease of the right shoulder, the left shoulder, and the lumbar spine, and for a right elbow disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.
With respect to the Veteran's claims of entitlement to service connection for degenerative joint disease of his shoulders and lumbar spine, the Board is granting the benefit sought.  To the extent that notice was not provided as to how VA assigns disability ratings or effective dates in the event that service connected is granted, the Veteran will have an opportunity to contest any rating or effective date assigned by the RO and therefore the lack of such notice has not resulted in prejudice to the Veteran.  As the Board is granting this aspect of the appeal, assuming without deciding, that any other error was committed with respect to either the duty to notify or the duty to assist, such error is harmless and need not be further considered.  

With respect to the claim of entitlement to service connection for a right elbow disorder, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify has been satisfied to the extent necessary in this case.  The Veteran was notified via a letter dated in October 2004 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Although the letter did not inform the Veteran as to how VA determines disability ratings and effective dates if service connection is awarded, as the appeal with regard to that issue is denied, no disability rating or effective date will be awarded and the error is harmless

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).   

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records have been obtained and associated with the claims file.  The Veteran's VA and private treatment records are also of record.  His Virtual VA file has been reviewed.  No outstanding evidence, with respect to this issue, has been indentified that has not otherwise been obtained.

The Board is aware that the Veteran submitted VA Form 21-4142s, authorizations and consents to release information to VA, for records of treatment by Dr. "C.G." up through 2006 and by the Rodriguez Army Health Clinic up through 2007.  There is no indication that the form was forwarded to Dr. C.G. or that an additional request for records was made to the identified U.S. Army medical provider.  However, on review, the treatment reports from Dr. C.G. as well as the identified service treatment records, from the respective identified time periods, have been associated with the claims file.  The Board therefore concludes that the records identified have been associated with the claims file and that there are no identified outstanding relevant records of treatment from these providers.  No useful purpose would be served in Remanding the matter for duplicate records.

VA also provided an examination in December 2005 to address the nature and etiology of the claimed left elbow disorder.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2005 VA examination was adequate.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, and personal statements and history.  38 C.F.R. § 3.159(c) (4).  As the examiner determined that the Veteran did not have a right elbow disorder, no etiology determination was indicated.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Finally, an appellant is entitled as a matter of law to compliance with the Board's remand directives and the Board errs if it does not ensure such compliance.  See Stegall v. West, 11, Vet. App. 268, 271 (1998).  In the September 2011 Remand, the Board directed the RO to obtain records from the Social Security Administration (SSA) with regard to the Veteran's claim for Social Security disability benefits.  The Board also directed the RO to obtain records of treatment at the VA Caribbean Health Care System in San Juan as well as from the Ponce Outpatient Clinic.  The RO has associated with the claims file the SSA records and the records of VA treatment specified in the September 2011 Remand.  It then readjudicated the issues on appeal in a September 2012 Supplemental Statement of the Case.  There has thus been compliance with the Board's September 2011 Remand directives.  

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

For veterans who had active service of 90 days or more during a period of war or after December 31, 1946, certain chronic diseases that manifest to a degree of 10 percent or more in a specified period of time will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a) (2012).  38 C.F.R. § 3.307(a)(1).  The factual basis may be established by medical evidence, competent lay evidence or both.  38 C.F.R. § 3.307(b) (2012).  Medical evidence should set forth the physical findings and symptomatology elicited by examination within the applicable period.  Id.  Arthritis is one such chronic disease and the presumptive period for the disease is one year.  38 U.S.C.A. § 110138 C.F.R. § 3.309(a) (2012).  The term "arthritis" encompasses degenerative joint disease.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (30TH Ed. 2003) at 149.  

The presumption of incurrence of such disease during service can be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113(a).  Such rebuttal evidence will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  Id.  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Degenerative Joint Disease Lumbar Spine and Shoulders

The Veteran contends that his current disabilities of the lumbar spine and left shoulder are the result of injuring his back when loading equipment in March 2004 and from a fall on his back and left shoulder in April 2004.  

There are May 2005 DA Form 2173s, statements of medical examination and duty status, documenting his reports of those injuries.  There are also DA Form 2823s, sworn statements, executed by the Veteran in May 2004 detailing the injuries.  He has not explained the basis for his claim of service connection for degenerative joint disease of the right shoulder.  The only reference to his right shoulder in the service treatment records is found in a May 2005 report of medical history in which he reported that in 2004 he dislocated his right shoulder.  It is noted that this report was executed after his last period of active service but prior to his retirement from the National Guard in May 2008.  The Board finds the more contemporaneous May 2004 sworn statement and DA Form 2173 to be more probative than the May 2005 report of medical history as to what shoulder was dislocated during service because those documents were created more contemporaneous to the injury and thus less subject to the effects of time on memory.  Additionally, the May 2004 sworn statement was executed for the sole purpose of reporting that injury and is therefore more likely to have involved reflection and to be more accurate than the May 2005 report as to which shoulder was dislocated.  

Service treatment records tend to show that he had no right shoulder injury during service because he reported other musculoskeletal injuries but not injury of his right shoulder.  

The report of a November 2004 x-ray study of the Veteran's left shoulder includes an impression of a degenerative change at the site of insertion of the rotator cuff.  Report of a May 2005 bilateral shoulder x-ray study includes an impression of mild degenerative changes of the acromicoclavicular joints.  Report of a May 2005 x-ray study of his lumbosacral spine includes an impression of degenerative changes and the more detailed report section documenting that he had degenerative changes at the facet joints, greater at L5 level as well as small anterior and lateral spurs and narrowed L5-S1 and L1-L2 intervertebral spaces.  

VA afforded the Veteran a general medical examination in November 2004.  Musculoskeletal results included cervicalgia, pain in the right shoulder, and a history of dislocation of the left shoulder with normal range of motion.  The examiner found him to have normal coordination and extension of all extremities and normal range.  Diagnoses included chronic low back pain, history of dislocation of left shoulder, degenerative changes at the site of insertion of the rotator cuff, and arthralgia in the right shoulder.  The Board finds that reference to the rotator cuff insertion is to his left shoulder as that is consistent with the x-ray findings of record at the time of the report.  This report does not include any findings of painful motion or limitation of motion of either shoulder or of his lumbar spine.

VA afforded him an additional relevant examination in December 2005.  That examiner diagnosed degenerative joint disease of the lumbar spine and of both shoulders based on the May 2005 x-ray studies.  The examiner opined that the left shoulder and lumbar spine degenerative joint disease are less likely than not related to any in-service injury and more likely related to the natural process of aging.  He explained that the medical literature indicates that one cannot develop degenerative joint disease radiographically in a short period of service, but rather such development is a long standing process.  The examiner also explained that x-rays showed degenerative joint disease of a site (presumably the right shoulder) that was not injured during service.  

The Board finds this examination to be highly probative evidence against a finding that degenerative joint disease of the Veteran's shoulders and lumbar spine are due to injuries during active service.  This is because the examiner indicated review of the medical history found in the claims file, provided a detailed account of the Veteran's disabilities, and provided an adequate rationale to support the opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that most of the value of a medical opinion comes from its reasoning); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  

Review of the claims file fails to disclose a favorable expert opinion with regard to whether the Veteran's arthritis of either shoulder or his lumbar spine was directly caused by in-service injury or injuries as opposed to being the result of natural aging.  Nor has the Veteran provided his own statements to support a finding that arthritis of either shoulder or of his lumbar spine is directly due to in-service injury.  To the extent that his appeal of the RO decision is an implicit assertion of a nexus between his arthritis of the shoulders and lumbar spine, the Board finds that such implicit assertion is outweighed by the December 2005 opinion because the December 2005 opinion is supported because the December 2005 opinion is supported by clear and logical rationale.  

However, because that there are x-ray findings of arthritis of both shoulders and of his lumbar spine within one year of separation from a period of greater than 90 days of active service during a period of war, the Board has considered whether the presumptive provisions for chronic diseases result in a grant of service connection.  In the January 2006 rating decision, the RO granted service connection for desiccation of the L5-S1 intervertebral disc and mild posterior bulging disc, lumbosacral radiculopathy of the left leg and left mid clavicular deformity with healed fracture.  Based on a physician's statement from a December 2005 VA examination that the degenerative joint disease of the left shoulder and lumbar spine was due to natural aging, the RO denied service connection for those conditions.  The Board does not find that this statement represents the "affirmative evidence to the contrary" that is necessary to rebut the presumption of service connection.

To presume service incurrence, however, it must be shown that the arthritis was manifest to a degree of 10 percent or more within one year of separation from active service.  In order to determine whether this requirement has been met, the Board must consider the regulatory criteria for rating arthritis, as set out in the Schedule for Rating Disabilities in Part 4 of Title 38 of the C.F.R.  At this point, the Board notes that its reference to the rating criteria is limited to determining if service connection is warranted; the Board makes no determination as to what rating should be assigned for the arthritic joints.  

Any form of arthritis, painful, unstable, or malaligned joints, due to healed injury, is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint.  38 C.F.R. § 4.71a Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent rating is assigned.  Id.  For the purpose of rating disability from arthritis each shoulder is considered a major joint and the lumbar vertebra are considered a minor joint group.  38 C.F.R. § 4.45(f) (2012).  A reasonable interpretation of the criteria listed above is that a major joint group is equivalent, for rating purposes, to a major joint.  

There is no evidence of limitation of motion, to include due to painful motion, of the Veteran's lumbar spine or either shoulder within one year of separation from active service.  Indeed, the November 2004 examination report is evidence against a finding that he had limitation of motion, to include due to painful motion, of any joint.  Nor did he report during that period that he had limitation of motion or painful motion of either shoulder or of his lumbar spine.  The first evidence of limitation of motion or painful motion of his lumbar spine or either shoulder is in December 2005, more than one year after separation from active service in July 2004.  Hence, the preponderance of evidence is against a finding that arthritis of his lumbar spine and/or of either shoulder manifested to a degree of 10 percent disabling within one year of separation from active service, based on limitation of motion of the joints.  

However, as there is x-ray evidence of degenerative arthritis of two or more major joints or groups of minor joints within one year of separation from active service, the criteria for service connection for degenerative joint disease of the lumbar spine, the right shoulder, and the left shoulder, collectively, have been met.  That x-ray evidence was linked to a diagnosis of degenerative arthritis of both shoulders and of the lumbar spine by the December 2005 medical opinion.  In consideration of all evidence of record, the Board finds that the December 2005 medical opinion is not evidence sufficient to rebut the presumption of in-service incurrence of incurrent of arthritis of the shoulders and lumbar spine.  Based on this analysis, the Board finds that service connection must be granted for degenerative joint disease of the lumbar spine, left shoulder, and right shoulder.  

Right Elbow Disorder

With regard to his right elbow disorder claim, the most probative evidence of record shows that he has not been diagnosed as having a chronic right elbow disability at any time since he filed his claim for benefits in September 2004.  There is also no evidence of him having any injury or disease involving his right elbow during active service.  The claim must therefore be denied.  

Service treatment records are absent for any complaint involving or abnormal findings of his right elbow during active service.  The only evidence from those records that could be interpreted as including his right elbow is a May 2004 team member periodical medical evaluation statement consisting of five formatted questions.  He indicated that during his mission he had exacerbation or aggravation of right arm pain.  In the May 2005 report of medical history, executed after the Veteran was separated from active service but still a member of the National Guard, he indicated that after mobilization he had a feeling of numbness in both upper extremities.  He also indicated that he had been treated for low back pain, shoulder pain, and upper extremity numbness.  Given those details, the Board finds that neither the May 2004 team member periodical medical evaluation statement nor any other evidence associated with service treatment records shows him to have injury or disease of his right elbow.  

The post-service evidence includes a diagnosis of arthralgia of the right elbow, which is found in the November 2004 VA examination report.  The Board does not find this "diagnosis" is sufficient establish that the Veteran was diagnosed with a right elbow disability.  "Arthralgia" is defined as joint pain.  See DeLuca v. Brown, 6 Vet. App. 321, 322   (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  The report of the December 2005 examination, which is discussed below, supports such a finding.  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Arthralgia is simply not a condition that may be service connected.  

Moreover, to the extent that arthralgia would be considered a diagnosed disability, the Board finds to be solely based on a report from the Veteran because the examination itself was negative for any findings involving his right elbow.  In the medical history section of the November 2004 examination report, it is listed that the Veteran developed low back pain on lifting boxes in April 2004 and this is immediately followed by a statement that he also had pain in the right elbow with tingling sensation of the fingers and numbness of the right arm.  As between that report and what is found in the service treatment records, the Board finds the service treatment records more probative.  In this regard, the Veteran provided a sworn statement in May 2004 and there is the Form 2173 from that time documenting a low back injury.  If he had elbow pain or numbness of the elbow the Board would reasonably expect that he would have reported such given that he reported the back injury.  His report in November 2004 is inconsistent with his report of the injury during service and the Board finds the inconsistency to reduce the value of the later report because it tends to show the later report is not credible.  In this regard, not only was the November 2004 report made later but was in the context of seeking compensation as opposed to the in-service report made in the context of his military duties and health concerns.  These factors tend to show that the in-service report is more probative as to what injuries occurred.  

More importantly, in December 2005, the Veteran was provided an examination that focused on specific anatomy, including his right elbow.  A summary of problems included that he suffered minimal trauma to the right elbow while using equipment with date of onset in 2005; but that he actually had no complaints.  Physical examination of his right elbow yielded findings of normal active motion without pain and without loss of motion on repetitive use.  The examiner stated that the examination of his right elbow was negative.  This is evidence against a finding that the Veteran has a right elbow disorder.  

It is noted that the Veteran has filed claims of entitlement to service connection for a cervical spine disorder and for carpal tunnel syndrome of both upper extremities.  In June 2006 treatment notes, Dr. "E.R.-O." documented that the Veteran had reported neck pain that radiates down his right arm and that he had numbness of the right arm.  Included in those records are August 2006 diagnostic findings of right median nerve entrapment at the right wrist.  Those records do not attribute any symptoms to his right elbow.  The RO has denied service connection for cervical spine and right carpal tunnel syndrome; the Veteran has not appealed those decisions to the Board, and whether the Veteran has numbness of his right upper extremity due to his those conditions is not before the Board. 
There are also VA treatment records referring to complaints of numbness in the upper extremities.  Those records however are in the context of complaints and pathology involving his cervical spine and are not probative of a finding that he has a right elbow disorder.  

SSA disability claim records include evidence that the Veteran reported a left shoulder condition, cervical spurs, intervertebral disc syndrome, paralyzed sciatic nerve, bilateral carpal tunnel syndrome, and major depressive disorder.  The SSA disability determination documents that he testified before the SSA that he had bilateral hand pain.  There is also reference in this decision to cervical pain radiating to his right arm.  The SSA decision includes a detailed summary of orthopedic pathology but no mention of his right elbow.  The detailed description of other orthopedic and neurologic disabilities with no mention of the right elbow tends to show that the Veteran does not have a chronic right elbow disorder but rather symptomatology related to his cervical spine disorder.  If he did, it would follow that it would have been reported in these records given the other conditions that he reported.  

Listed in August 2008 VA treatment records is a diagnosis of lateral epidondylitis, (tennis elbow) along with other musculoskeletal diagnoses.  This does not reference a specific elbow, right or left.  In a September 2008 evaluation for disability determination Dr. "R.J.C." provided five diagnoses, none of which are of the right elbow.  Also associated with the claims file is a note in which Dr. "J.M." stated that that the Veteran had chronic left shoulder pain, chronic low back pain, left sciatia, left trochanteric bursitis, and chronic De Quervain's tenosynovitis.  The last condition is the only one referring to his right upper extremity and that reference is to a condition of his wrist.  See STEDMAN'S MEDICAL DICTIONARY (27TH Ed. 2000) at 1795.  

Given the detail of these lists of orthopedic and neurologic conditions, the fact that there is no report of a chronic right elbow disorder tends to show that the Veteran has not had such disorder.  If he did it follows that it would have been included in these statements because they include so many other similar disorders.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran has had a chronic right elbow condition at any time since he filed his claim of entitlement to service connection for a right elbow disorder.  The first and indeed perhaps most fundamental requirement for any service connection claim is there must be competent evidence of the existence of the currently claimed disorder.  In the absence of a current disability, there can be no valid claim for service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed.Cir.2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.)  Additionally, for the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran had any disease or injury of his right elbow during service, and thus the Shedden element is not met in this case.  Therefore, the appeal as to entitlement to service connection for a right elbow disorder must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the left shoulder is granted.  

Service connection for degenerative joint disease of the right shoulder is granted.

Service connection for degenerative joint disease of the lumbar spine is granted.  

Service connection for a right elbow disorder is denied.  

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


